


EXHIBIT 10.2
ADDENDUM TO
2014 OUTPERFORMANCE AWARD AGREEMENT


This Addendum to 2014 Outperformance Award Agreement (the “Addendum”) is made a
part of that certain 2014 Outperformance Award Agreement (the “2014
Outperformance Award Agreement”) between you and Hudson Pacific Properties, Inc.
(the “Company”) dated January 1, 2014. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the 2014
Outperformance Award Agreement.


Pursuant to Section 3.12 of your 2014 Outperformance Award Agreement, the terms
of the 2014 Outperformance Award have been amended as follows:


The definition of “Final Bonus Pool” shall be amended by adding the following
sentence at the end of the definition:


“If, as of the Determination Date, the Company attains TSR (x) that is equal to
the Target Aggregate Absolute TSR and (y) that yields a Relative TSR Percentage
equal to the Index Return Percentage, the target Final Bonus Pool will equal
$2,380,100.”


The following defined term is added to Article I:

““Target Aggregate Absolute TSR” means, as of the Determination Date, the
Aggregate Market Capitalization as of such date exceeds the Aggregate Baseline
Capitalization Value on such date by at least the percentage obtained by
multiplying (i) thirty-one and one-half percent (31.5%) times (ii) (X / 1,096),
where “X” equals the number of days elapsed in the Performance Period as of such
date.”


This Addendum amends your 2014 Outperformance Award Agreement covering your 2014
Outperformance Award and shall be and is hereby incorporated in and forms a part
of the 2014 Outperformance Award Agreement.


Except as expressly provided herein, all terms and conditions of your 2014
Outperformance Award Agreement shall remain in full force and effect.






HUDSON PACIFIC PROPERTIES, INC.




By:________________________________
[NAME]
[TITLE]





LA\3981301.1